DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a developing bias applicator capable of applying a developing bias in which an alternating current voltage is superimposed on a direct current voltage to the developing roller;
a current detector capable of detecting a direct current component of a developing current flowing between the developing roller and the developing bias applicator;
a density detector capable of detecting a density of the toner image;
and a bias condition determiner that executes a bias condition determination mode for determining a reference voltage that is a reference for each of an inter-peak voltage of the alternating current voltage of the developing bias applied to the developing roller in the image forming operation and the direct current voltage, on a basis of the direct current component of the developing current detected by the current detector or a density of a toner image for measurement detected by the density detector when the developing bias is applied to the developing roller corresponding to a specific

a first direct current voltage determination mode for determining a provisional reference direct current voltage that is a provisional reference for the direct current voltage of the developing bias applied to the developing roller, on a basis of the density of the toner image for measurement, detected by the density detector;
an inter-peak voltage determination mode executed after the first direct current voltage determination mode, the inter-peak voltage determination mode being for determining a reference inter-peak voltage that is a reference for the inter-peak voltage of the alternating current voltage of the developing bias applied to the developing roller in the image forming operation, on a basis of the direct current component of the developing current detected by the current detector or a density of a toner image for measurement detected by the density detector when the developing bias including the provisional reference direct current voltage is applied to the developing roller to develop, with toner, the latent image for measurement into the toner image for measurement; and
a second direct current voltage determination mode executed after the inter-peak voltage determination mode, the second direct current voltage determination mode being for determining a reference direct current voltage that is a reference for the direct current voltage of the developing bias applied to the developing roller in the image forming operation, on a basis of a density of a toner image for measurement detected by the density detector when the developing bias including the reference inter-peak voltage is applied to the developing roller to develop with toner the latent image for measurement into the toner image for measurement.



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fukusaka, U.S.P.G. Pub. No. 2014/0301750; and, Fukusaka et al., U.S.P.G. Pub. No. 2014/0301749, teach creating a lookup table for DC biases by testing toner density using AC biases.  Gyotoku et al., U.S. Pat. No. 5,911,098, teaches alternately applying a DC+AC voltage to two separate developing rollers.  Fujihara, U.S.P.G. Pub. No. 2018/0341205; and, Kagawa, U.S.P.G. Pub. No. 2016/0187802, teach updated AC values for a developing roller based on feedback.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852